Notice of Pre-AIA  or AIA  Status The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed on 02/10/2022 has been entered. Claims 1, 3, 5-13, 15-22 are now pending in the application. Claims 1, 3, 5, 7, 15, 16 and 18-20 were amended, claims 2, 4, and 14 were canceled and new claims 21 and 22 were added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application 62/668096 filed on 05/07/2018. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Terraciano et al. (hereafter Terraciano, of record) US8817831B1 in view of Ellis et al. (hereafter Ellis, of record) US20110149281 A1. 
In regard to independent claim 1, Terraciano teaches (see Figs. 1-6) a method (e.g. method and apparatus for spatially separating beams with different wavelengths, see  Abstract, col. 5;50:67 col. 6;1:67]), comprising:
passing polarized source light through a first prism (Figs. 1 and 5; prism e.g. 38, col. 3:; “A second harmonic generator SHG, for example, a LBO nonlinear crystal, is provided in optical communication with the IR beam which has a vertical polarization” e.g. col. 7; 10:12,  “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams”; examiner note — IR beam is a polarized source having vertical polarization that passes through prism e.g. 38), the polarized source light including second-harmonic generation (SHG) light and fundamental light and separating the SHG light from the fundamental light (e.g. as depicted in e.g. Figs. 1 and 5; col. 7; 10:12,  “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams); and
passing the separated SHG light through a second prism (e.g. see col. 7 lines 29-33 “As can be seen in FIG. 5 the UV beam is refracted by prism 38 along with some of the IR and second harmonic beam with different angles which separates the beams, the beams are directed to prism 40 where the beams are further refracted”); and 
receiving the SHG light downstream of the first prism, the second prism (as Terraciano discloses see Fig. 1 and 5, col. 7 lines10-12, col. 6 lines 12-65, as e.g. SHG beam is received by prism compartment and/or propagation section 32, as the pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams).
But Terraciano is silent about passing the SHG light through a spatial filter following passing the SHG light through the second prism (e.g. 40, Figs. 1-5), and 
receiving the SHG light at a detector downstream of the first prism, the second prism (i.e. e.g. downstream from prisms 38, 40), and the spatial filter.  
However, Ellis further teaches comprising passing the SHG light through a spatial filter following passing the SHG light (as depicted in Fig. 9, paragraphs [0070, 0083] as SHG beams 960 and 961 that are passed and filtered by spatial filter 921), and 
receiving the SHG light at a detector downstream of the spatial filter (as depicted in Fig. 9, paragraphs [0070, 0083], as SHG beams 960 and 961 that are filtered by spatial filter 921 to leave SHG beam 962 that is then filtered and detected by detector 922). Hence Ellis teaches passing the SHG light through a spatial filter following passing the SHG light as it enables wavelength filtering that allows only the SHG light to pass through (paragraph [0069]), and receiving the SHG light at a detector downstream of the spatial filter as it enables producing data that is sent to data processor 826, where the data may be stored and processed (paragraphs [0067, 69]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of spatial separator invention of Terraciano to include passing the SHG light through a spatial filter following passing the SHG light, and receiving the SHG light at a detector downstream of the spatial filter according to the teaching from Ellis for the purpose of having wavelength filtering that allows only the SHG light to pass through such spatial filter (see Ellis, [0069]), and in order to produce data [corresponding to SHG light] that is sent to data processor 826, where the data may be stored and processed (e.g. see Ellis, [0067]).
Regarding claim 3,  the Terranciano-Ellis combination teaches the method and invention as set for the above, and Terraciano teaches (see Figs. 1-5) that the fundamental light is not passed through the spatial filter (i.e. as due to modification with Ellis, see Fig. 9, paragraphs [0070, 0083]  as the SHG beams 960 and 9671 that are filtered by spatial filter 921, examiner note — light that is not filtered or passes through the spatial filter is the fundamental light).
Regarding claim 5, the Terranciano-Ellis combination teaches the method and invention as set for the above, and Terraciano teaches (see Figs. 1-5) that a significant portion of the fundamental light is not passed through the second prism (see e.g. Fig. 5, col. 7 lines 37-45, as the UV beam from prism 40 counter propagates in the direction opposite the beams propagating through bore 34, and as only some of the fundamental light as IR radiation is refracted by prism 38 and further refracted by second prism 40, as the infrared is dispersed by the prisms its main portion is directed into the walls of the prism enclosure, hence the remainder of the IR is off axis, see Fig. 5, thus significant beam portions of fundamental that are off axis).
	Terranciano-Ellis combination thus discloses the claimed invention except specifically that the significant portion more than 75% of the fundamental light that is not passed through the second prism (e.g. 40). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the amount the amount of fundamental light not passed through the second prism to be 75% or higher in order to harmlessly disperse fundamental (IR) light (see col. 7 lines 27-45), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, the Terranciano-Ellis combination teaches the method and invention as set for the above, and Terraciano teaches (see Figs. 1-5) that the SHG light is directed towards a desired destination after being passed through the second prism (see e.g. Fig. 5; col. 7 lines 37-45], as the UV beam from prism 40 counter propagates in the direction opposite the beams propagating through bore 34, and as due to combination with Ellis the SHG light is received by the detector, see claim 1 above). Note that the UV beam is the directed through bore 36 to travel in the opposite direction to the beam propagating through crystal THG. The infrared and second harmonic beams are dispersed by the prisms and a main portion is directed into the walls of the prism enclosure” Examiner note — see Fig. 5, the SHG light beams are directed towards a desired destination e.g. output beams toward UV propagation section e.g. 32 after being passed through the second prism e.g. 40).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Terraciano et al. (hereafter Terraciano, of record) US8817831B1 in view of Ellis et al. (hereafter Ellis, of record) US20110149281 A1 and further in view of Richman et al (hereafter Richman) US 6288832 B1. 
Regarding claim 21, the Terranciano-Ellis combination teaches the method and invention as set for the above, and Terraciano teaches (see Figs. 1-5) after passing the SHG light through the second prism, to passing the SHG light through the spatial filter and receiving the SHG light at the detector (as passing SHG through prisms 38, 40, e.g. Fig. 1 and 5, col. 7 lines10-12, col. 6 lines 12-65 and due to combination with Ellis passing through spatial filter 921 and detected by detector 922, paragraphs [0067, 69-70, 83]), but is silent passing the SHG light through a third prism prior to spatial filter and receiving at detector. 
However, Richman teaches in the same field of invention of Apparatus And Methods For Using Achromatic Phase Matching At High Orders Of Dispersion (See e.g. Figs. 5-10, Title, Abstract, col. 1 lines 15-24, col. 5 line 29-col. 6 line 41, col. 7 line 15-54, col. 8 line 7-col. 9 line 20) and further teaches passing the SHG light through a third prism prior to spatial filter and receiving at detector (i.e. as SHG light is passed through third prism as additional prism 509 to 511,512, before the passing through spatial filter as telescope and detecting on CCD array detector, col. 7 line 15-54, col. 8 line 7-col. 9 line 20, as depicted in Fig. 5, providing that required dispersion is achieved with matching dispersion angles and to similarly coalign the output rays/beams see col. 5 line 29-35, col. 7 line 15-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the method and apparatus for spatial beam separation of Terraciano and Ellis,  according to teachings of Richman to include additional third prism, before the spatial filter and detector, in order to provide that the required dispersion is achieved with matching dispersion angles and to similarly coalign the output rays/beams, (see Richman e.g. col. 5 line 29-35, col. 7 line 15-54).

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant's arguments filed in the Remarks dated 02/10/2022 regarding claim 1 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on pages 8-9 that the cited prior art of Terraciano alone or in combination with the cited prior art of Ellis does not discloses the amended features of claim 1 as (1) ” passing the SHG light through a spatial filter following passing the SHG light through the second prism; and receiving the SHG light at a detector downstream of the first prism, the second prism, and the spatial filter” because Terraciano does not disclose these features and since there is allegedly no reason for combination with Ellis since the combination would lead to render the invention of Terraciano or Ellis inoperable. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in the rejection above, the cited prior art of Terraciano teaches most of limitations of claim 1 and in combination with Ellis teaches and renders obvious all limitations of claim 1, as Terraciano teaches (see Figs. 1-6) a method (e.g. method and apparatus for spatially separating beams with different wavelengths, see  Abstract, col. 5;50:67 col. 6;1:67]), comprising:
passing polarized source light through a first prism (Figs. 1 and 5; prism e.g. 38, col. 3:; “A second harmonic generator SHG, for example, a LBO nonlinear crystal, is provided in optical communication with the IR beam which has a vertical polarization” e.g. col. 7; 10:12,  “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams”; examiner note — IR beam is a polarized source having vertical polarization that passes through prism e.g. 38), the polarized source light including second-harmonic generation (SHG) light and fundamental light and separating the SHG light from the fundamental light (e.g. as depicted in e.g. Figs. 1 and 5; col. 7; 10:12,  “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams); and
passing the separated SHG light through a second prism (e.g. see col. 7 lines 29-33 “As can be seen in FIG. 5 the UV beam is refracted by prism 38 along with some of the IR and second harmonic beam with different angles which separates the beams, the beams are directed to prism 40 where the beams are further refracted”); and 
receiving the SHG light downstream of the first prism, the second prism (as Terraciano discloses see Fig. 1 and 5, col. 7 lines10-12, col. 6 lines 12-65, as e.g. SHG beam is received by prism compartment and/or propagation section 32, as the pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams).
But Terraciano is silent about passing the SHG light through a spatial filter following passing the SHG light through the second prism (e.g. 40, Figs. 1-5), and 
receiving the SHG light at a detector downstream of the first prism, the second prism (i.e. e.g. downstream from prisms 38, 40), and the spatial filter.  
However, Ellis further teaches comprising passing the SHG light through a spatial filter following passing the SHG light (as depicted in Fig. 9, paragraphs [0070, 0083] as SHG beams 960 and 961 that are passed and filtered by spatial filter 921), and 
receiving the SHG light at a detector downstream of the spatial filter (as depicted in Fig. 9, paragraphs [0070, 0083], as SHG beams 960 and 961 that are filtered by spatial filter 921 to leave SHG beam 962 that is then filtered and detected by detector 922). Hence Ellis teaches passing the SHG light through a spatial filter following passing the SHG light as it enables wavelength filtering that allows only the SHG light to pass through (paragraph [0069]), and receiving the SHG light at a detector downstream of the spatial filter as it enables producing data that is sent to data processor 826, where the data may be stored and processed (paragraphs [0067, 69]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of spatial separator invention of Terraciano to include passing the SHG light through a spatial filter following passing the SHG light, and receiving the SHG light at a detector downstream of the spatial filter according to the teaching from Ellis for the purpose of having wavelength filtering that allows only the SHG light to pass through such spatial filter (see Ellis, [0069]), and in order to produce data [corresponding to SHG light] that is sent to data processor 826, where the data may be stored and processed (e.g. see Ellis, [0067]).
Terraciano expressly discloses passing the separated SHG light through a second prism (e.g. see col. 7 lines 29-33 “As can be seen in FIG. 5 the UV beam is refracted by prism 38 along with some of the IR and second harmonic beam with different angles which separates the beams, the beams are directed to prism 40 where the beams are further refracted”), and receiving the SHG light downstream of the first prism, the second prism, as Terraciano discloses see Fig. 1 and 5, col. 7 lines10-12, col. 6 lines 12-65, as e.g. SHG beam is received by prism compartment and/or propagation section 32, as the pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams. As noted Terraciano is silent about passing the SHG light through a spatial filter following passing the SHG light through the second prism (e.g. 40, Figs. 1-5), and 
receiving the SHG light at a detector downstream of the first prism, the second prism (i.e. e.g. downstream from prisms 38, 40), and the spatial filter.  Therefore, Ellis was used as Ellis further teaches comprising passing the SHG light through a spatial filter following passing the SHG light (as depicted in Fig. 9, paragraphs [0070, 0083] as SHG beams 960 and 961 that are passed and filtered by spatial filter 921), and receiving the SHG light at a detector downstream of the spatial filter (as depicted in Fig. 9, paragraphs [0070, 0083], as SHG beams 960 and 961 that are filtered by spatial filter 921 to leave SHG beam 962 that is then filtered and detected by detector 922). Hence Ellis teaches passing the SHG light through a spatial filter following passing the SHG light as it enables wavelength filtering that allows only the SHG light to pass through (paragraph [0069]), and receiving the SHG light at a detector downstream of the spatial filter as this enables producing data that is sent to data processor 826, where the data may be stored and processed (paragraphs [0067, 69]). Hence, it was noted that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of spatial separator invention of Terraciano to include passing the SHG light through a spatial filter following passing the SHG light, and receiving the SHG light at a detector downstream of the spatial filter according to the teaching from Ellis for the purpose of having wavelength filtering that allows only the SHG light to pass through such spatial filter (see Ellis, [0069]), and in order to produce data [corresponding to SHG light] that is sent to data processor 826, where the data may be stored and processed (e.g. see Ellis, [0067]). Applicant’s argument that the combination where Terraciano is combined with Ellis would result in inoperable device of Ellis, appears not to be commensurate with the rejection of record. Specifically, Ellis was used as secondary reference, for the purposes of modifying the primary reference i.e. method and apparatus of Terraciano. No parts of Ellis device were suggested to be modified by the combination. Applicant’s further argument the combination of Terraciano and Ellis would also somehow prevent the operation of Terraciano apparatus is not persuasive, because there are not explanations as to why and how the proposed combination would render the operation of Terraciano apparatus/method inoperable. Specifically, the proposed combination aims to modify and provide the apparatus and method of Terraciano with the special filter and detector to utilize the SHG light beam. The addition of such elements does not remove the functionality of using the separated third or fourth harmonic light beam. Therefore, the combination relies on available SHG beams that are separately available in prism compartment 42.  In response to Applicant's additional arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the cited prior art of Terraciano in combination with Ellis teaches and renders obvious all limitations of claim 1 including the limitations noted under issue (1) above. 
No additional substantial arguments were presented after paragraph 1 on page 10 of the Remarks dated 02/10/2022. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872